Title: William Temple Franklin to Jonathan Williams, Jr., 25 October 1780
From: Franklin, William Temple
To: Williams, Jonathan Jr.


Dear Jonathan,
Pasy 25. Oct. 1780.
My Grandfather is laid up with the Gout & cannot write. He directs me to acknowledge the Receipt of your letter of the 17th. Inst.— He is entirely unacquainted what the Freight you propose is worth, but in order to assist the Ship Mars in returning to Boston, he is willing to advance twelve thousand Livres, provided she will take a hundred Tons of the Military Stores now in the arsenal at Nantes. If Mr. Austin thinks fit he may take more. The 12,000 livs. is intended to be on Acct. of said Freight, The remainder to be paid by Congress when they shall have settled with State of Massachusetts, what they are to pay pr. Ton.
This is all my Grandfather can do: & he desires me to add that he hopes you will not by any Fresh Propositions endeavour to get more Money from him.
We have not as yet an Ans. from the Farmers General relative to the Order desired of them for the transport of the Saltpetre.
Your communicating this Letter to M. Austin, will render my writing to him unnecessary. Please to make him my Complts.
Inclosed you have the order you desired for Mr. Schweighauser.
I am ever, my dear Friend.
(signed) W.T Franklin



P.S. M. Chaumont who is present desires me to make you his Complts.
M. Williams.
